 1                             UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                             Case No.: 2:20-cr-00011-JCM-NJK
 5                          Plaintiff,                                  ORDER
 6   v.                                                              (Docket No. 7)
 7   CARL DEWAIN JEFFERSON,
 8                         Defendant.
 9         Pending before the Court is the United States’ motion to unseal the instant case, including
10 the indictment and “all subsequent and further proceedings.” Docket No. 7 at 2. The United States
11 submits that “the need for keeping the case sealed expired when the defendant was arrested” on
12 January 27, 2020, in California. Id.
13         For good cause shown, the United States’ motion to unseal, Docket No. 7, is GRANTED.
14 The Clerk’s Office is INSTRUCTED to unseal the instant case, including the indictment and all
15 other filings.
16         IT IS SO ORDERED.
17         DATED: January 30, 2020.
18
19
20                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                    1
